The opinion of the court was delivered by
TYLER, J.
The referee finds and rejiorts that during the period from Nov. 1, 1869, to Nov. 27, 1872, the residence of the pauper, Edgar A. Clark, was with his father in Westmore, and that from September, 1873, to February, 1877, it was in Barton. This finding, together with the fact that he never returned to Coventry to reside after he left there with liis father in 1869, precludes the idea that he had a residence in that town in 1877, when Barre furnished him and his son support.
No question of law arises on the report and the judgment thereon for the defendant is affirmed.